304 F.2d 882
Sam M. ENGELHARDT, Jr., and The State of Alabama, Appellants,v.UNITED STATES CIVIL SERVICE COMMISSION, Appellee.
No. 19361.
United States Court of Appeals Fifth Circuit.
July 25, 1962.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
Ralph Smith, Montgomery, Ala., for appellants.
Hartwell Davis, U.S. Atty., Montgomery, Ala., Morton Hollander and Anthony L. Mondello, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and CARSWELL, district judge.
PER CURIAM.


1
The judgment of the trial court is affirmed on the carefully considered opinion of theDistrict Court, 197 F. Supp. 806.  See also Palmer v. United States Civil Service Commission, 7 Cir., 297 F.2d 450, cert. denied, State of Ill. v. United States Civil Service Commission, 369 U.S. 849, 82 S. Ct. 932, 8 L. Ed. 2d 8.